Citation Nr: 0215888	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  96-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel








INTRODUCTION

The veteran served on active military service from August 
1987 to December 1987, and from May 1991 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2001, the Board denied service 
connection for allergic rhinitis.  This decision was vacated 
in a separate decision of the Board.  In September 2001, the 
Board remanded this claim to the RO for additional 
development.  

In May 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent evidenc eof record doe snot show 
that the veteran currently has allergic rhinitis linked to 
period of active service.  


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 and 3.380 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from August 
1987 to December 1987 and from May 1991 to April 1995.  His 
record of service (DD-214) shows his decorations include a 
Battle "E" Ribbon.

A review of the record demonstrates that in his January 1987 
enlistment report of medical history, the veteran checked the 
"yes" box when asked if he had or if he had ever had hay 
fever.  In the noted portion of the report, it was indicated 
that he denied shortness of breath or wheezing.  There were 
no reports or problems of nasal or sinus congestion during 
the remainder of the first period of service.  

At the time of the February 1991 enlistment examination, 
normal findings were reported for the sinuses.  On the 
enlistment report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had hay fever 
or sinusitis.  

On a June 1991 dental health questionnaire form, he checked 
the "no" boxes when asked if he had or if he had ever had 
hay fever or sinusitis.  In January 1992 he was seen with 
complaints of a runny nose and coated tongue.  Physical 
examination revealed that the throat was within normal limits 
and that his lungs were clear.  On a July 1992 dental health 
questionnaire he again checked the "no" boxes when asked if 
he had or had ever had hay fever or sinusitis.

In September 1992 the veteran was seen with complaints of 
sinus congestion and nasal drainage.  Physical examination 
revealed no nasal discharge and clear lungs.  

At the time of a March 1993 examination the veteran checked 
the "no" boxes when asked if he had lung disease, asthma, 
or shortness of breath.  

At the time of the March 1995 service separation examination, 
normal findings were reported for sinuses, nose, throat, 
mouth, and ears.  On the March 1995 service separation report 
of medical history, the veteran checked the "yes" box when 
asked if he had or if he had ever had sinusitis and the 
"no" box when asked if had or if he had ever had hay fever.  

On an April 1995 report of medical history the veteran again 
checked the  "yes" box when asked if he had or had ever had 
sinusitis and the "no" box when asked if had or if he had 
ever had hay fever.  In the narrative portion, the veteran 
indicated that he had seasonal allergies.  

In July 1995, the veteran was afforded a VA general medical 
examination.  On examination he reported that he had started 
having episodes of nasal congestion in 1988.  He indicated 
that military physicians subsequently examined him, and they 
diagnosed allergic rhinitis.  He stated that he was treated 
on an outpatient basis and that he was prescribed 
decongestants and antibiotics as needed.  He reported that 
despite treatment, he had daily episodes of nasal congestion.  
He noted that the medication really did not relieve the 
symptoms.  

Examination of the nose, sinuses, mouth, and throat revealed 
bilateral moderately severe nasal congestion.  A diagnosis of 
chronic allergic rhinitis was rendered at that time.  

In February 1999, the Board remanded this matter for 
additional development to include an ear, nose, and throat 
examination to determine the nature, severity, and etiology 
of any chronic acquired rhinitis, if present.  

In March 1999, the veteran underwent the required 
examination.  On examination he complained of rare nasal 
discharge occurring maybe once or twice per year when the 
pollen season was at its most extreme.  He indicated that he 
had had no problems since moving to Albuquerque, except for 
dryness of his nose.  



He had no history of headaches, no chronic nasal discharge 
with purulence, and no facial pain.  He also indicated that 
he had no decreased hearing and no difficulty swallowing.  
Physical examination, in pertinent part, shows it was the 
examiner's impression that the veteran had no evidence of 
rhinitis at the time of the examination.  

In September 2001, the Board remanded this issue to the RO 
for additional development.  In November 2001 the RO, citing 
the VCAA, reported what evidence VA has in its possession and 
what additional information or evidence the veteran could 
give the RO in order to assist VA with its case. 

On a VA examination in April 2002, a private medical 
examiner, a specialist in ears, nose and throat, evaluated 
the veteran.  The veteran reported that he rarely sneezes and 
that his chief complaint was a postnasal drip with some clear 
fluid.  No nasal obstruction was indicated.  

A complete ear, nose and throat examination was carried out 
and was found to be "absolutely normal" except for evaluation 
of his nose which reveals a very slight deviation of the 
nasal septum to the left.  He has some erythema and a little 
bogglness of the nasal mucosa.  No sign of allergic rhinitis 
was found.  The examiner was of the opinion that this 
appeared to be a irritative phenomenon.  The diagnosis was 
irritable rhinitis secondary to "environmental factors."  

Additional outpatient treatment records were also obtained by 
the RO.  These medical records did not indicate an 
association between the veteran's alleged rhinitis and his 
service.  A supplemental statement of the case was issued in 
May 2002 and the veteran's representative submitted written 
argument in October 2002.  


Anslysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2002)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  

The VCAA and implementing regulations apply in the instant 
case.  VAOPGCPREC 11-00.  However, the Board finds that the 
mandates of the VCAA and implementing regulations are met.  
The claim has been considered on the merits.  The veteran has 
undergone numerous VA evaluations to determine the nature and 
etiology of the disability at issue.  The Board remanded this 
case to the RO in order to fulfill the duty to assist.  
Regarding notice duties, communications from the RO to the 
veteran and his representative, including the rating 
decision, Statements (and Supplemental Statements) of the 
Case, and other correspondence have informed him of what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has attained and is of record.  The November 
2001 communication from the RO was very specific in this 
regard.  The most recent evaluation has been quite thorough 
and provides an ample basis for consideration of the service 
connection issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service Connection

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

To establish service connection, there must be (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to the existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as a natural progression, nor as due 
to the inherent nature of the disease.  The regulation also 
specifically notes that seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  

The veteran's service medical records show that he has been 
contradicted repeatedly with respect to reporting a clinical 
history of allergic disorders.  At no time was he ever 
diagnosed with rhinitis during either period of service.  The 
initial diagnosis of rhinitis, more specifically, "chronic 
allergic rhinitis" was initially reported in connection with 
a post service VA examination in July 1995.  In any event, 
the Board finds that the VA examination of April 2002 clearly 
indicates that the veteran is suffering from irritative 
rhinitis secondary to environmental factors.  The Board finds 
the April 2002 evaluation to be entitled to great probative 
value.  

The Board finds that rhinitis is an acute allergic 
manifestation subsiding on the absence of or removal of the 
allergen.  Accordingly, it is to be regarded as an acute 
disease, healing without residuals.  The April 2002 
evaluation supports this position.

The veteran does have official service recognition of combat 
service.  However, based on the determination above, the 
veteran's service in combat will not provide a basis to award 
the veteran service connection for this disability under 
38 U.S.C.A. § 1154(b).  The veteran's statements regarding 
rhinitis in service do not provide a basis to find this 
condition to be related to service in light of a finding that 
this disorder is an acute disease, healing without residuals 
in the absence of or removal of the allergen.  Such a finding 
does not provide a basis to award the veteran service 
connection for this condition.  

With regard to the veteran's own contentions that he has this 
disability as a result of his active service, while a lay 
person is competent to provide probative evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or to render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
applicable where, as here, the preponderance of the evidence 
is against the claim for service connection for rhinitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for rhinitis is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

